Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’s filed 11/13/19 and 2/8/21 have been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the driving block of claims 1, 13, and 17, specifically:
Claim 1 requires a changeover unit, comprising a first mounting portion, a second mounting portion and a 5 connecting portion, the first mounting portion and the second mounting portion disposed on the base and both connected to the connecting portion, the connecting portion being adapted to be engaged with an executing mechanism; a fastener, the first mounting portion and the second mounting portion being connected to the base by the fastener; and a limit unit, restricting movement of the changeover unit relative to the base.
Claim 13 requires a changeover unit, comprising a first mounting portion, a second mounting portion and a connecting portion, wherein the first mounting portion and the second mounting portion are disposed on the base and both connected to the connecting portion, and the connecting portion is adapted to be engaged with an executing mechanism; a fastener, the first mounting portion and the 
Claim 17 requires a changeover unit, comprising a first mounting portion, a second mounting portion and a connecting portion, the first mounting portion and the second mounting portion disposed on the base and both connected to the connecting portion, the connecting portion being engaged with the executing mechanism; a fastener, the first mounting portion and the second mounting portion being connected to the base by the fastener; and a limit unit, restricting movement of the changeover unit relative to the base.
2009/199667 A1 being the closest prior art fails to disclose the changeover unit and a limit unit which restricts movement of the changeover unit relative to the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658